Case 6:18-cr-00016-RWS-KNM Document 185 Filed 11/01/18 Page 1 of 3 PageID #: 2098



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  VS.                                            §           CASE NO. 6:18CR 00016
                                                 §
  HEON JONG YOO                                  §
      a.k.a. “Hank Yoo”

                                   WAVIER OF JURY TRIAL

  TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, Jeff L. Haas, Standby Counsel for HEON JONG YOO, Defendant

  herein, and files this his Waiver of a Jury Trial and in support thereof, Defendant would

  respectfully show the Court the following:

                                                 I.

           Jeff Haas, Standby Counsel for Heon Jong Yoo, states that he has visited with the

  Defendant in the Gregg County Jail and the Defendant wishes to waive a Jury Trial and present

  all issues of Law and Facts to the Court in a Bench Trial. The Defendant understands his rights

  under the 6th Amendment, however, he wishes to waive his right and present all evidence to the

  Court.

                                                 II.

           In addition, the Defendant has no objection to the Pre-Trial Conference scheduled for

  November 5, 2018, to be reset prior to Trial



                                                       Respectfully submitted,

                                                       JEFF L. HAAS
                                                       Attorney at Law
Case 6:18-cr-00016-RWS-KNM Document 185 Filed 11/01/18 Page 2 of 3 PageID #: 2099



                                                      100 East Ferguson, Suite 908
                                                      Tyler, Texas 75702
                                                      (903) 533-8015

                                                            /S/
                                                      JEFF L. HAAS
                                                      STATE BAR NO. 08659600
                                                      ATTORNEY FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

         On this the 1sth day of November, 2018, I, JEFF L. HAAS, do certify that a true and

  correct copy of the foregoing instrument was filed with the Clerk of the District Court using the

  CM/ECF system which sent notification of such filing to the following:

  1. Lucas Machicek
   Lucas. Machicek@usdoj.gov

  2. Frank Coan
  Frank.Coan@usdoj.gov




                                                             _______/s/_______________
                                                             JEFF L. HAAS
Case 6:18-cr-00016-RWS-KNM Document 185 Filed 11/01/18 Page 3 of 3 PageID #: 2100
